UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6002


JORGE GALEAS, JR., a/k/a Jorge Gevara,

                      Plaintiff - Appellant,

          v.

FNU BYRD, Chaplain, Lanesboro Correctional Institution,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00543-RJC)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorge Galeas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge Galeas, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)(1) (2006) as malicious.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons   stated   by   the    district    court.       Galeas    v.    FNU   Byrd,

No. 3:11-cv-00543-RJC     (W.D.N.C.       Dec.   20,    2011).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials        before    the    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                      2